Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Mr. TYLER JEFFS on May 13, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended as follows:
-- 1. (currently amended) A fluid ejection device comprising:
a plurality of nozzles to eject drops of fluid; 
a number of electrically programmable read only memory (EM) banks, wherein each EM bank comprises:
a plurality of EM memory units arranged in the form of a matrix, the matrix having a plurality of rows and columns, wherein each EM memory unit comprises a floating gate transistor;
a bank select transistor common to the plurality of EM memory units, wherein the bank select transistor is to receive a bank select signal for facilitating access to an EM memory unit in the EM bank;
a plurality of column select transistors, wherein each column select transistor corresponds to an EM memory unit of the plurality of EM memory units and is to receive a column select signal: and
a plurality of row select transistors, wherein each row select transistor corresponds to a row of the matrix and is to receive a row select signal, and
wherein:
the floating gate transistor of each EM memory unit is connected to the column select transistor corresponding to the EM memory unit and the row Select transistor corresponding to a row having the EM memory unit in series: and
the bank select transistor is connected in series to the series connection of the respective floating gate transistor, column select transistor, and row select transistor of each of the EM memory units.--

Claim 9 has been amended as follows:
-- 9. (currently amended) A fluid ejection device comprising:
a plurality of nozzles to eject drops of fluid;
communication lines for electronic communication with a printer controller of a printer; and
a number of electrically programmable read only memory (EM) banks, wherein each EM bank comprise:
a plurality of EM memory units arranged in the form of a matrix, the matrix having a plurality of rows and columns, wherein each EM memory unit comprises a floating gate transistor; and 
a bank select transistor common to the plurality of EM memory units, wherein the bank select transistor is to receive a bank select signal for facilitating access to an EM memory unit in the EM bank; 
wherein the bank select transistor is: 
disposed around the plurality of EM memory units; and 
connected in series to a series connection of the respective floating gate transistor, column select transistor, and row select transistor of each of the EM memory units.--

Claim 16 has been amended as follows:
-- 16. (currently amended) A fluid ejection device comprising:
a plurality of nozzles to eject drops of fluid;
a memory unit attachable as a unit to a printhead, the memory unit having a number of electrically programmable read only memory (EM) banks, wherein each EM bank comprises:
a plurality of EM memory units arranged in the form of a matrix, the matrix having a plurality of rows and columns, wherein each EM memory unit comprises a floating gate transistor;
a bank select transistor common to the plurality of EM memory units, wherein the bank select transistor is to receive a bank select signal for facilitating access to an EM memory unit in the EM bank;
a plurality of column select transistors, wherein each column select transistor corresponds to an EM memory unit of the plurality of EM memory units and is to receive a column select signal: and
a plurality of row select transistors, wherein each row select transistor corresponds to a row of the matrix and is to receive a row select signal, and
wherein:
the floating gate transistor of each EM memory unit is connected to the column select transistor corresponding to the EM memory unit and the row select transistor corresponding to a row having the EM memory unit in series; 
the bank select transistor is connected in series to the series connection of the respective floating gate transistor, column select transistor, and row select transistor of each of the EM memory unit; and
the bank select transistor is disposed with the plurality of EM memory units.--
 
Claim 18 has been amended as follows:
-- 18. (currently amended) The fluid ejection device of 

Claim 19 has been amended as follows:
-- 19. (currently amended) The fluid ejection device of 

Claim 20 has been amended as follows:
-- 20. (currently amended) The fluid ejection device of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827